Citation Nr: 0629504	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from September 1969 
to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted service connection for 
type II diabetes mellitus associated with herbicide exposure, 
assigning a 20 percent disability evaluation therefor.

A hearing before the undersigned sitting at the RO was held 
in May 2006.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In a notice of disagreement dated July 2003, the veteran 
cited an increase in his prescribed daily insulin injections 
and problems with his feet as a basis for an initial 
disability evaluation for his service-connected diabetes 
greater than 20 percent.  VA medical records reflect that the 
veteran's doctors increased his daily insulin injections from 
once to twice daily in January 2004, and that the dosage of 
the injections increased in February 2004.

In his substantive appeal to the Board dated October 2004, 
the veteran reported being admitted to a hospital in Herrin, 
Illinois in June or July 2004 for treatment in the intensive 
care unit related to his diabetes disability.  In a Statement 
of Support dated July 2005, the veteran stated that his 
diabetes disability had progressed even more, causing vision 
problems and neuropathy of the hands, fingers and both feet.  
He requested a VA examination to determine the severity of 
the disability.

During the veteran's May 2006 hearing, he testified that his 
diabetes disability is worse, citing neuropathy of the 
fingers and both feet and toes, tingling and numbness, a 
diminished ability to grip objects with his hands, his 
wearing of special shoes, and development of retinopathy of 
the right eye.  The veteran noted that all treatment for his 
diabetes disability was provided at either the Marion VAMC or 
the private hospital in Herrin, Illinois. 

The Board notes that the veteran is service-connected for 
peripheral neuropathy of the left foot, currently evaluated 
as 10 percent disabling, effective July 8, 2003.

Although medical records reflecting the veteran's treatment 
at the Marion VAMC up to July 2004 appear to be of record, 
neither the records of his treatment by VA after July 2004, 
nor records of his treatment at the Herrin, Illinois hospital 
appear to be in the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Request: (a) all of the veteran's VA 
treatment records from the Marion VAMC 
from July 1, 2004 forward; and after 
obtaining any necessary authorization, 
(b) all of the veteran's medical 
records from the private hospital in 
Herrin, Illinois for treatment 
pertaining to his service-connected 
diabetes disability.  All records 
received in response to these requests 
should be associated with the veteran's 
claims folder.

2.	Schedule a VA examination to determine 
the severity of the veteran's service-
connected diabetes disability.  The 
claims folder, including all records 
obtained pursuant to the above 
requests, must be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be conducted.  The 
examiner should specify whether the 
veteran's 


3.	activities need to be regulated due to 
his diabetes mellitus and describe the 
nature and severity of any 
complications related thereto.  

4.	Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative and provide an appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


